DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
	This is in reply to communication filed on 10/27/2021.
	Claims 1-9 have been cancelled. 
	Claims 10, 11, 13 and 17-20 have been amended. 
	Claims 10-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.


Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 09/24/2021:
Regarding 103 rejection:
	Applicant's arguments filed have been fully considered but they are not persuasive.  The Remarks, page 11, stated that “Makhdumi could correspond to the claimed “final transaction details,” Makhdumi is still silent on disclosing or suggesting, as amended claim 1 recites: sending a request … previously unavailable to the kiosk”. The examiner respectfully disagree, as Makhdumi teaches the cited limitations as explained below in page 6-10 within this Office action. It would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include setting a transaction cart and receiving the transaction details to process, authorize the transaction, present the transaction details and extra information to the user and receive a confirmation of finalizing the processed transaction, as taught by Makhdumi, where this would be performed in order to speed up the transaction process without revealing any of the costumer information to the merchant.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 10-12 and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2014/0019337 to Esch et al. (“Esch”) in view of US. Pat. Pub. No 2015/0248664 to Makhdumi et al. (“Makhdumi”) further in view of US. Pat. Pub. No. 2003/0130940 to Hansen et al. (“Hansen”).

	Regarding claim 10, 19 and 20. Esch teaches a method, comprising:
	displaying, via an interface on a kiosk, (i) a first service provider offer from a first service provider (Esch, [0026]; “the payment provider may determine, at step 106, one or more suitable creditors for the user to choose from for funding the user account or purchase. Examples of creditors include different banks, different credit card companies, and different third party payment services providers”), the first service provider offer offering to execute a cash transaction at a first rate (Esch, [0028]; “the system determines, at step 108, whether there are any incentives that can ; 
	(ii) a second service provider offer from a second service provider, the second service provider offer offering to execute the cash transaction at a second rate, the second rate being distinct from the first rate (Esch, Fig.1; “ determine creditor(s) 106” [Wingdings font/0xE0] “Incentive(s) 108” [Wingdings font/0xE0] “YES”. Also see [0027]; “After suitable or available creditors are determined, the system further determines which one or ones of the available creditors to offer to the user. Typically, only one creditor is offered; however, there may be cases where more than one is offered to the user”. Also Fig. 2; “determine creditor(s) 204”); 
	receiving, from the interface,  a selection of the first service provider offer (Esch, Fig.1; “ determine creditor(s) 106” [Wingdings font/0xE0] “Incentive(s) 108” [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] “select offer 114”. See [0033]; “the user may select, at step 114, an offered creditor or product, such as by tapping, clicking on, or otherwise selecting a button, link, or other indicator of the offer”)
	transmitting, across a network to the first service provider (Esch, [0047]; “System 300 includes a user device 310, a merchant server 340, and a payment provider server 370 in communication over a network 360”), information regarding the cash transaction associated with the first service provider offer (Esch, [0047]; “Payment provider server 370 may be maintained by a payment provider, such as PayPal”), the first service provider remotely located  from the kiosk (Esch, Fig.1; “ ;

	Esch substantially discloses the claimed invention; however, Esch fails to explicitly disclose the “sending a request, form the kiosk to a remote point of service system using an application programming interface (API), for an e-commerce cart configuration Based on the request, receiving, at the kiosk from the remote point of service system, details of the e-commerce cart configuration along with the final transaction details associated with the first service provider offer; and in response to receiving and processing the e-commerce cart configuration details from the remote point of service system, updating software within the kiosk by modifying software within the kiosk based on the e-commerce cart configuration details, the updated software configured to cause the interface to present at least a portion of the final transaction details and one or more selectable features, wherein at least one of the one or more selectable features is associated with a payment service which was previously unavailable to the kiosk; based on the updated software, presenting, via the interface, an e-commerce cart along with the final transaction details and the at least one of the one or more selectable features that associated with the payment service that was previously unavailable to the kiosk receiving, after presenting the e-commerce cart along with the final transaction details and the at least one of the one or more selectable features that are associated with the payment service that was previously unavailable to the kiosk, at the kiosk  sending a second request, from the kiosk and to the first service provider, to process receiving, at the kiosk from the first service provider, a confirmation that the cash transaction associated with the first service provider offer is complete”. However, Makhdumi teaches:
	sending a request, form the kiosk (Makhdumi, Fig. 4A; “client device … 402” and “user device 405”) to a remote point of service system  (Makhdumi, Fig. 4A; “merchant server 403” and “pay Network server 406”) using an application programming interface (API) (Makhdumi, Fig. 4A; “merchant server 403”), for an e-commerce cart configuration (Makhdumi, Fig. 4A; “ (3) check out request 413”. [0030]; “a user 101b may wish to checkout items stored in a virtual shopping cart on an online shopping website, e.g., 102b. For example, the user may be viewing the website using a secure display (e.g., that is part of a trusted computing device of the user). Upon indicating that the user wishes to checkout the items in the virtual shopping cart, the website may provide a QR code including information on the products in the virtual shopping cart and merchant information”); 
	Based on the request, receiving, at the kiosk from the remote point of service system  details of the e-commerce cart configuration (Makhdumi, Fig. 4A; “ (6a) generate secure display element QR pay code 416a” [Wingdings font/0xE0] “(7) QR pay code 417” [Wingdings font/0xE0] “(8) Display 418”. [0063]; “the client may obtain the QR pay code, e.g., 417, and display the QR code, e.g., 418 on a display screen associated with the client device”. [0065]; “the QR code includes … invoice”. [0028]; “the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network)”. See Fig. 2A, also See Fig. 11F); and
	In response to receiving and processing the e-commerce cart configuration details from the remote point of service system, updating software within the kiosk by modifying software within the kiosk based on the e-commerce cart configuration details (Makhdumi, Fig. 6A; “QR code detected? 605” [Wingdings font/0xE0] “decode QR … 607” [Wingdings font/0xE0] “query DB(s) for QR code type(s) (e.g., new account, bill/invoice, coupon, information/redirect command … 608”), the updated software configured to cause the interface to present at least a portion of the final transaction details and one or more selectable features, wherein at least one of the one or more selectable features is associated with a payment service (Makhdumi, [0091]; “the QR code could include an invoice/bill, a coupon, a money order (e.g., in a P2P transfer), a new which was previously unavailable to the kiosk (Makhdumi, [0091]; “the virtual wallet application may redirect the user experience of the user and/or initiating purchases, update aspects of the virtual wallet application, etc. … a new account to be added to the virtual wallet application (see 609)”. [0125]; “The user interface may also be updated to provide other options for handling a completed transaction. Example options include social 1137 to share purchase information with others, reallocate 1138 as discussed with regard to FIG. 11B, and archive 1139 to store the receipt”. [0128]; “the user interface may be updated to indicate that the importing is complete via the notification display 1156. The user may then access the wallet 1157 to begin using the added pay card as a funding source”); 
	Based on the updated software, presenting, via the interface, an e-commerce cart along with the final transaction details and the at least one of the one or more selectable features that associated with the payment (Makhdumi, Fig. 4A; “(7) QR pay code 417” [Wingdings font/0xE0] “(8) Display 418”. Also see Fig. 1A, “QR paycode 105b”. Also, see Fig. 2C, [0044]; “display a QR code, e.g., 211a-b, that includes the purchase payment amount, e.g., 212a-b”. Fig. 3B; “312”. [0048]; “The app may provide an indication of a pay amount due for the purchase of the product, e.g., 312”) that was previously unavailable to the kiosk (Makhdumi, [0051]; “the user may be ; 
	receiving, after presenting the e-commerce cart along with the final transaction details and the at least one of the one or more selectable features (Makhdumi, [0052]; “the user may be able to access other services including modifying user profiles … adding cards, obtaining offers and coupons, locating ATM machines, etc.”) that are associated with the payment service that was previously unavailable to the kiosk, at the kiosk (Makhdumi, Fig. 4A; “(9) payment input 419” [Wingdings font/0xE0] (10) capture, decode QR code; generate card authorization request (if QR code encodes an invoice .. 420” [Wingdings font/0xE0] “(11) card authorization request 421”); 
	sending a second request, from the kiosk and to [[,]] the first service provider, to process (Makhdumi, Fig. 4A; “420” [Wingdings font/0xE0] “(11) card authorization request 421” [Wingdings font/0xE0] “pay Network server 406” [Wingdings font/0xE0] “(23) authorization success message 433” [Wingdings font/0xE0] “4C” );
	receiving, at the kiosk from the first service provider, a confirmation that the cash transaction associated with the first service provider offer is complete (Makhdumi, Fig. 5C; “client display message / receipt 534” [Wingdings font/0xE0] “STOP”); 
	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include setting a transaction cart and receiving the transaction details to process, authorize the transaction, present the transaction details and extra information to the user and receive a confirmation of .
	The combination of Esch in view of Makhdumi substantially discloses the claimed invention; however, the combination fails to explicitly disclose the payment instrument used to finalize the transaction to be  “at least one piece of paper money” and “receiving transaction details from the first service provider, the transaction details including a confirmation of a fee amount for remotely executing the cash transaction associated with the first service provider offer”. However, Hansen teaches that the payment instrument used to finalize the transaction to be at least one piece of paper money (Hansen, [0027]; “a method is provided for paying for goods or services using a network … account information on a payee is input into a money transfer system … A cash payment may then be received at a money transfer location from at least one payor to pay for a good or service offered by the payee”. [0048]; “Referring to FIG. 1B, interface system 125 is described in greater detail. Interface system 125 provides … payment instruments to be used to receive payments. For example, money to transfer may be made by presenting cash).
	receiving transaction details from the first service provider, the transaction details including a confirmation of a fee amount for remotely executing the cash transaction associated with the first service provider offer (Hansen, [0022]; “a process may be used for bill payment services … a customer may request to pay a bill ;
	 
	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include using only cash as payment instrument and receiving transaction details from the first service provider, the transaction details including a confirmation of a fee amount for remotely executing the cash transaction associated with the first service provider offer, as taught by Hansen, where this would be performed in order to provide increased access to computer-implemented transfer systems and reduce the cumbersome nature of such transfer systems. See Hansen [0005].    
	Regarding claim 11. The combination of Esch in view of Makhdumi further in view of Hansen disclose the method of claim 10, further comprising:  prompting a user to enter, via the interface (Esch, [0023]; “a mobile app on the user's mobile device”), sender information, and an amount for the first service provider offer; and providing the sender information, receiver information, and the amount for the first offer to the first service provider (Esch, [0033]; “the user may select, at step 114, an offered creditor or product, such as by tapping, clicking on, or otherwise selecting a button, link, or other indicator of the offer. Information, such as the user's desire or interest in using the creditor/product, any incentives offered, transaction information, merchant information, and/or user information, is then communicated electronically to the payment provider or other entity”).
	Regarding claim 12. The combination disclose the method of claim 10, 
	Esch substantially discloses the claimed invention; however, Esch fails to explicitly disclose the “Wherein the transaction details received further comprise a
UPC (Universal Product Code), a description, a face amount, a fee amount, and a tax amount; and wherein the method further comprises providing the UPC, the description, the face amount, the fee amount and the tax to a user". However,
Makhdumi teaches:
	Wherein the transaction the details received further comprise a UPC (Universal Product Code) (Makhdumi, [0120]; "The snap mode may handle any , a description, a face amount, a fee amount, and a tax amount; and wherein the method further comprises providing the UPC (Makhdumi, Fig. 8B, "816a- 816h"), the description, the face amount, the fee amount and the tax to a user (Makhdumi, Fig. 5A- 11B [0081]; "The merchant server may extract the product data, as well as the client data from the checkout request. In some implementations, the merchant server may query, e.g., 504, a merchant database to obtain product data, e.g., 505, such as product pricing, sales tax, offers, discounts, rewards, and/or other information to process the purchase transaction").
	Therefore, it would have been obvious to one of ordinary skill in the POS
systems art at the time of filing to modify Esch to include receiving UPC (Universal Product Code), a description, a face amount, a fee amount, and a tax amount; and wherein the method further comprises providing the UPC, the description, the face amount, the fee amount and the tax to a user, as taught by Makhdumi, where this would be performed in order to speed up the transaction process which will minimize the time needed for a customer to finish purchasing a product or service which will increases the customer satisfaction and speed any line on checkout terminal on a retail store. 

the method of claim 10, further comprising:
	Esch substantially discloses the claimed invention; however, Esch fails to explicitly disclose the “Upon receiving the authorization, communicating with the remote point of service system, ”. However, Makhdumi teaches:
	Upon receiving the authorization, communicating with the remote point of service system, (Makhdumi, Fig. 4C, step 26; “Purchase receipt 4 36”. Also see [0118]; “The export receipts pop up 1022 may provide a number of options for exporting the receipts of transactions in the history. For example … print to a printer”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include printing a receipt, as taught by Makhdumi, where this would be performed in order to provide the costumer with a proof of purchase that can benefit the customer in case the customer decides to return the purchase items and/or for customer personal records.

	Regarding claim 18. The combination disclose the method of claim 17, further comprising:
	Esch substantially discloses the claimed invention; however, Esch fails to explicitly disclose the “after the receipt is printed, sending the transaction details to a RSS/CTH service to archive and complete the first service provider offer”. However, Makhdumi teaches:
	after the receipt is printed, sending the transaction details to a RSS/CTH service to archive and complete the first service provider offer (Makhdumi, Fig. 11B; “archive 11 26”, “Receipt 11 23”)

    PNG
    media_image1.png
    547
    454
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include send the receipt to archive and complete the transaction, as taught by Makhdumi, where this would be performed in order to provide the costumer with a proof of purchase for future use. 



Claims 13-16 are rejected under 35 U.S.C 103 as being unpatentable over Esch in view of Makhdumi further in view of Hansen furthermore in view of US. Pat. Pub. No. 2013/0212008 to Edwards et. al. (“Edwards”).

	Regarding claim 13. The combination of Esch in view of Makhdumi further in view of Hansen disclose the method of claim 10, wherein the first service provider offer (see claims 10-12 rejection supra) further comprises using at one of a credit card or debit card (Esch, [0024]; “At step 104, the transaction or purchase is processed by the payment provider … and one or more funding sources previously selected by the user to fund purchases … Funding sources may include one or more bank accounts, one or more debit cards, or one or more credit cards”); and Wherein the method further comprises
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “communicating with card reader to obtain encrypted card information”. However, Edwards teaches: communicating with card reader to obtain encrypted card information (Edwards, [0181]; “If the payee wishes to trigger conversion of a pre-approved check to funds using an ATM or kiosk, the payee swipes the payee's re-loadable card at a magnetic card reader associated with the ATM or kiosk (e.g. where the ATM interacts with the card manager server based on agreement between the card manager and the ATM owner”).


	Regarding claim 14. The combination furthermore in view of Edwards disclose the method of claim 13, further comprising:
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “providing the encrypted card information to a bin service; receiving, from the bin service, attributes of the credit card or the debit card; and requesting, from the bin service,  additional information based on the attributes”. However, Edwards teaches: providing the encrypted card information to a bin service; receiving, from the bin service, attributes of the credit card or the debit card; and requesting, from the bin service, additional information based on the attributes (Edwards, [0181]; “If the payee wishes to trigger conversion of a pre-approved check to funds using an ATM or kiosk, the payee swipes the payee's re-loadable card at a magnetic card reader associated with the ATM or kiosk (e.g. where 
	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include providing the encrypted card information to a bin service; receiving, from the bin service, attributes of the credit card or the debit card; and requesting, from the bin service, additional information based on the attributes, as taught by Edwards, where this would be performed in order to provide validation via a remote entity, the operator at check cashing service  may communicate (e.g. through a local network or an Internet connection) the third party, bank, card issuer or risk management service to increase the safety measurement in system that would increase the customer satisfaction and strength the merchant management system. 

	Regarding claim 15. The combination furthermore in view of Edwards disclose the method of claim 14, 
	Esch substantially discloses the claimed invention; however, Esch fails to explicitly disclose the “wherein the additional information requested comprises a CVV (Card Verification Value) and a card expiry date”. However, Makhdumi wherein the additional information requested comprises a CVV (Card Verification Value) and a card expiry date (Makhdumi, Fig. 2A).

    PNG
    media_image2.png
    189
    261
    media_image2.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include cvv, card expiry date, as taught by Makhdumi, where this would be performed in order to authorize the transaction and increase transaction safety to increase the customer satisfaction.

	Regarding claim 16. The combination furthermore in view of Edwards disclose the method of claim 13,
	Esch substantially discloses the claimed invention; however, Esch fails to explicitly disclose the “Wherein kiosk uses the encrypted card information as part of a point of sale checkout service to authorize”. However, Makhdumi teaches:
	Wherein kiosk uses the encrypted card information as part of a point of sale checkout service to authorize (Makhdumi, [0210]; “At step S1660, the mobile wallet application 1512 may provide the payment identifier and/or non-payment identifier to 

	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include uses the encrypted card information as part of a point of sale checkout service to authorize a transaction, as taught by Makhdumi, where this would be performed in order to authorize the transaction and increase transaction safety to increase the customer satisfaction.
 
	Esch in view of Makhdumi substantially discloses the claimed invention; however, Esch in view of Makhdumi fails to explicitly disclose the “processing of the at least one piece of paper money”. However, Hansen teaches: processing of the at least one piece of paper money (Hansen, [0027]; “a method is provided for paying for goods or services using a network … account information on a payee is input into a money transfer system … A cash payment may then be received at a money transfer location from at least one payor to pay for a good or service offered by the payee”. [0048]; “Referring to FIG. 1B, interface system 125 is described in greater detail. Interface system 125 provides … payment instruments to be used to receive payments. For example, money to transfer may be made by presenting cash”).

	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Esch to include processing of the at least one piece of paper money, as taught by Hansen, where this would be performed in order to increase accessibility by provide increased access to computer-implemented transfer systems and reduce the cumbersome nature of such transfer systems.  See Hansen [0005].    

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AVIA SALMAN/Examiner, Art Unit 3687

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687